Citation Nr: 9926215	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  98-11 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than September 
9, 1996, for the grant of entitlement to service connection 
for a mood disorder with depressive and anxiety symptoms.

2  Entitlement to an effective date earlier than September 9, 
1996, for the grant of entitlement to a total disability 
rating for compensation purposes based on individual 
unemployability by reason of service-connected disabilities.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1950 to April 
1954.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 1998 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which established entitlement to 
service connection for a mood disorder with depressive and 
anxiety symptoms and assigned that condition a 50 percent 
disability rating.  That rating decision also granted 
entitlement to a total disability rating for compensation 
purposes based on individual unemployability by reason of 
service-connected disabilities.  Both grants of entitlement 
to benefits were assigned an effective date of September 9, 
1996.  These benefits were granted based upon a difference of 
opinion pursuant to 38 C.F.R. § 105(b) and were approved by 
the Director, Compensation and Pension Service.


FINDINGS OF FACT

1.  A January 1984 Board decision denied entitlement to 
service connection for a nervous disorder and that decision 
became final.

2.  A communication from the veteran's representative, 
received by VA on September 9, 1996, represents a claim to 
reopen the veteran's previously denied claim of entitlement 
to service connection for a nervous disorder, secondary to 
his service-connected back disorder.

3.  The earliest competent medical evidence of record which 
shows that the veteran's mental disorder is proximately due 
to or the result of his service-connected back disability is 
a VA examination report dated September 23, 1997, which 
provides a diagnosis of "mood disorder secondary to chronic 
pain with depressive and anxiety symptoms."

4.  There is no communication or medical record prior to 
September 9, 1996, and subsequent to the January 1984 Board 
final denial which could be interpreted as a claim, either 
formal or informal, to reopen the veteran's claim of 
entitlement to service connection for a nervous disorder.

6.  There is no evidence showing that any physical or mental 
disability prevented the veteran from filing a claim of 
entitlement to a total disability rating for compensation 
purposes based on individual unemployability by reason of 
service-connected disabilities prior to September 9, 1996.

7.  Prior to September 9, 1996, the veteran had established 
service-connection only for a back disorder, rating as 40 
percent disabling, and the evidence did not show that the 
veteran was precluded from securing or following a 
substantially gainful occupation solely by reason of that 
back disorder, with the exception of a period for which he 
had established a temporary total rating for convalescence.

8.  The evidence prior to September 9, 1996, does not show 
that the veteran's service-connected back disorder, without 
consideration of any nonservice-connected disabilities, 
rendered him unable to pursue or follow a substantially 
gainful occupation, and there is no communication, within one 
year prior to September 9, 1996, which could be interpreted 
as a claim, either formal or informal of entitlement to a 
total disability rating for compensation purposes based on 
individual unemployability by reason of service-connected 
disabilities.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date earlier 
than September 9, 1996, for the grant of entitlement to 
service connection for a mood disorder with depressive and 
anxiety symptoms are not met.  38 U.S.C.A. §§ 5107, 5110 
(West 1991); 38 C.F.R. § 3.400 (1998).

2.  The criteria for entitlement to an effective date earlier 
than September 9, 1996, for the grant of entitlement to a 
total disability rating for compensation purposes based on 
individual unemployability by reason of service-connected 
disabilities are not met.  38 U.S.C.A. §§ 5107, 5110 (West 
1991); 38 C.F.R. § 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that an effective date earlier than 
September 9, 1996, is warranted for the grant of entitlement 
to service connection for a mood disorder with depressive and 
anxiety symptoms and for the grant of entitlement to a total 
disability rating for compensation purposes based on 
individual unemployability by reason of service-connected 
disabilities.  After a review of the record, the Board finds 
that the veteran's contentions are not supported by the 
evidence, and his claims are denied.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 3.400 
(1998).

For decisions based upon difference of opinion pursuant to 
38 C.F.R. § 3.105(b), as to decisions not final prior to 
receipt of an application for reconsideration or to reopen or 
prior to reconsideration on VA initiative, the effective date 
shall be the date from which benefits would have been payable 
if the former decision had been favorable.  38 C.F.R. 
§ 3.400(h)(1) (1998).

Where new and material evidence is received following a final 
disallowance, the effective date shall be the date of the 
receipt of the new claim, or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q)(1)(ii) (1998).  For 
increases, except as otherwise provided, the effective date 
shall be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(o)(1) (1998).

For increases in disability compensation, the effective date 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred if 
a claim is received within one year from such date, otherwise 
the effective date shall be the date of receipt of the claim.  
38 C.F.R. § 3.400(o)(2) (1998).

The evidence shows that the veteran established entitlement 
to service connection for sacro-iliac strain by means of a 
March 1956 rating decision, which assigned a 10 percent 
rating.  The veteran established an increased rating of 20 
percent for sacro-iliac strain by means of an October 1970 
rating decision.  The veteran established an increased rating 
of 40 percent for sacroiliac strain with right S1 pressure 
radiculopathy by means of an August 1973 rating decision.  
The veteran established entitlement to a 60 percent rating 
for sacroiliac strain with right sacroiliac pressure 
radiculopathy and herniated nucleus pulposus L4-L5 and L5-S1 
by means of a July 1974 rating decision.  The veteran 
established entitlement to a total disability rating for 
compensation purposes based on individual unemployability by 
reason of service-connected disabilities by means of an 
August 1974 rating decision which also denied entitlement to 
service connection for depressive neurosis.  An August 1982 
rating decision reduced the veteran's rating for a history of 
sacro-iliac strain with postoperative herniated nucleus 
pulposus with spinal fusion to 40 percent, and also 
terminated his total disability rating for compensation 
purposes based on individual unemployability by reason of 
service-connected disabilities, both changes effective 
December 1, 1982.  A January 1984 Board decision denied 
entitlement to service connection for a nervous disorder, 
continued the 40 percent rating for the veteran's back 
disorder, and denied entitlement to a total disability rating 
for compensation purposes based on individual unemployability 
by reason of service-connected disabilities.  An August 1993 
rating decision continued a 40 percent rating for the 
veteran's back disorder.  

On September 9, 1996, VA received a communication from the 
veteran's representative, in which the veteran claimed 
entitlement to a 100 percent schedular rating, a 100 percent 
rating based on individual unemployability, and an effective 
date retroactive to one year prior to the date of that 
application.  The veteran also requested that he be 
considered for an extraschedular rating and that VA grant 
entitlement to service connection for a mental disorder 
secondary to his service-connected back disorder.

A June 1997 rating decision denied entitlement to a rating 
greater than 40 percent for the veteran's back disorder, 
denied entitlement to a total disability rating for 
compensation purposes based on individual unemployability by 
reason of service-connected disabilities, and found that new 
and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for a nervous 
condition.  The Board notes that the veteran had failed to 
report to a VA examination scheduled in June 1997.  However, 
he submitted notice that he desired a rescheduled examination 
in July 1997 and that he had moved from North Carolina to 
Florida.

Following a September 1997 VA examination, the RO again 
denied entitlement to a rating greater than 40 percent for 
the veteran's back disorder, denied entitlement to a total 
disability rating for compensation purposes based on 
individual unemployability by reason of service-connected 
disabilities, and found that new and material evidence had 
not been submitted to reopen a claim of entitlement to 
service connection for a nervous condition in a December 1997 
rating decision.  The veteran's representative filed a notice 
of disagreement in December 1997, and was issued a January 
1998 statement of the case on the issue of entitlement to an 
increased rating for a back disorder.

Subsequently, the RO issued a January 1998 rating decision 
which established entitlement to service connection for a 
mood disorder with depressive and anxiety symptoms and 
assigned that condition a 50 percent rating.  That decision 
also established entitlement to a total disability rating for 
compensation purposes based on individual unemployability by 
reason of service-connected disabilities.  Both grants of 
entitlement to benefits were assigned an effective date of 
September 9, 1996.  These benefits were granted based upon a 
difference of opinion pursuant to 38 C.F.R. § 105(b) and were 
approved by the Director, Compensation and Pension Service.  
The veteran filed a notice of disagreement wherein he 
requested an effective date earlier than September 9, 1996, 
for those grants of benefits, and he has perfected an appeal 
as to those effective dates.


I.  Entitlement to an effective date earlier than September 
9, 1996, for the grant of entitlement to service connection 
for a mood disorder with depressive and anxiety symptoms.

The Board notes that the veteran's claim of entitlement to 
service connection for a nervous disorder was denied by a 
January 1984 Board decision.  That decision is final.  
38 U.S.C.A. § 7104(b) (West 1991).  Therefore, any subsequent 
claim of entitlement to service connection for a nervous 
disorder would need to meet the requirement of 38 U.S.C. 
§ 5108 in order for the claim to be reopened.  Thus, new and 
material evidence would need to be submitted or secured in 
order to reopen the claim.  38 U.S.C.A. § 5108 (West 1991).

Subsequent to the January 1984 Board decision, and prior to 
September 9, 1996, there is no communication of record which 
could be considered a claim to reopen the veteran's 
previously denied claim of entitlement to service connection 
for a nervous disorder.  Furthermore, the VA medical records 
dated subsequent to the January 1984 Board decision and prior 
to September 9, 1996, and the private medical records 
received dated subsequent to the January 1984 Board decision 
and prior to September 9, 1996, do not reflect treatment for 
a nervous disorder such that they could be seen as informal 
claims to reopen the veteran's claim of entitlement to 
service connection for a nervous disorder.

Although the veteran's representative filed a claim on 
January 25, 1985, which stated "please consider this an 
informal claim for either compensation or pension benefits, 
as appropriate," and a May 1985 VA medical report notes a 
history of anxiety and depression with Doxepin antidepressant 
therapy, the Board finds that neither piece of evidence 
constitutes an informal claim.  The Board notes that any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA...may be 
considered an informal claim.  However, such informal claim 
must identify the benefit sought.  38 C.F.R. § 3.155(a) 
(1997).  The Board finds that the representative's statement 
does not constitute an informal claim on the issue of 
entitlement to service connection for a mental disorder, as 
it does not identify a benefit sought with regard to that 
claim.  While that statement does identify compensation and 
pension benefits, the Board finds those references vague.  
Therefore, the Board finds that the benefit of service 
connection for a mental disorder is not identified, thus the 
representative's statement does not constitute an informal 
claim.  Before the RO or the Board "can adjudicate an 
original claim for benefits, the claimant must submit a 
written document identifying the benefit and expressing some 
intent to seek it."  See Hamilton v. Brown, 4 Vet. App. 528, 
544 (1993).

In regard to the medical report noting a mental disorder, the 
Board notes that the mere presence of the medical evidence 
does not establish an intent on the part of the veteran to 
seek secondary service connection for a mental disorder.  
See, e.g. KL v. Brown, 5 Vet. App. 205, 208 (1993); Crawford 
v. Brown, 5 Vet. App. 33, 35 (1993).  The Board notes that 
the veteran's representative did request "compensation or 
pension benefits, as appropriate."  However, the attempted 
informal claim does not identify the benefit the appellant 
was seeking, i.e. entitlement to service connection for a 
mental disorder secondary to a service-connected back 
disability, and does not reflect any intent to seek that 
benefit. Therefore, the Board finds that neither the 
representative's attempted informal claim nor the medical 
record noting psychiatric treatment constitutes an informal 
claim.

The Board also notes that the medical evidence of record did 
not show that the mental disorder is proximately due to or 
the result of the veteran's service-connected back disability 
prior to September 9, 1996.


The Board again notes that entitlement to service connection 
for the mental disorder, secondary to the veteran's service-
connected back disability was granted pursuant to a 
difference of opinion under 38 C.F.R. § 3.105(b).  The Board 
notes that for decisions based upon difference of opinion 
pursuant to 38 C.F.R. § 3.105(b), as to decisions not final 
prior to receipt of an application for reconsideration or to 
reopen or prior to reconsideration on VA initiative, the 
effective date shall be the date from which benefits would 
have been payable if the former decision had been favorable.  
38 C.F.R. § 3.400(h)(1) (1998).  Subsequent to September 9, 
1996, the veteran continuously prosecuted his claim to the 
date of the January 1998 decision which granted entitlement 
to service connection.  Therefore, the effective date will be 
the date from which benefits would have been payable if the 
former decision, that is, the December 1997 rating decision, 
had been favorable.  Thus, the Board will apply the 
provisions for the assignment of effective dates where new 
and material evidence has been submitted following a previous 
final denial.

Where new and material evidence is received following a final 
disallowance, the effective date shall be the date of the 
receipt of the new claim, or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q)(1)(ii) (1998).  In 
order for entitlement to service connection on a secondary 
basis to be established, such that entitlement may arise, the 
evidence must show that a disability is proximately due to or 
the result of a service-connected disability.  38 C.F.R. 
§ 3.310 (1998).  The Board notes that the veteran has alleged 
that his mental disorder was the result of his service-
connected back disorder.  However, lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  Consequently, the veteran's lay 
assertions of medical causation cannot constitute evidence to 
show that his mental disorder was proximately due to or the 
result of his service-connected back disorder such that 
entitlement may arise.

The Board finds that in this case, the earliest competent 
medical evidence of record which shows that the veteran's 
mental disorder is proximately due to or the result of his 
service-connected back disability is a VA examination report 
dated September 23, 1997, which provides a diagnosis of 
"mood disorder secondary to chronic pain with depressive and 
anxiety symptoms."  Prior to that medical opinion, there is 
no competent medical opinion of record which provides that 
causative connection such that service connection could be 
granted for the nervous disorder.  Therefore, the Board finds 
that entitlement arose on September 23, 1997, while the 
veteran's date of claim was September 9, 1996.  While the 
regulation provides that the later of those two dates should 
be the effective date, it appears that the earlier date has 
been applied.  In any event, the Board finds no basis upon 
which to grant an effective date earlier than September 9, 
1996.

Accordingly, the Board finds that the criteria for 
entitlement to an effective date earlier than September 9, 
1996, for the grant of entitlement to service connection for 
a mood disorder with depressive and anxiety symptoms are not 
met and the veteran's claim therefor is denied.  38 U.S.C.A. 
§§ 5107, 5110 (West 1991); 38 C.F.R. § 3.400 (1998).


II  Entitlement to an effective date earlier than September 
9, 1996, for the grant of entitlement to a total disability 
rating for compensation purposes based on individual 
unemployability by reason of service-connected disabilities.

The Board notes that entitlement to a total disability rating 
for compensation purposes based on individual unemployability 
by reason of service-connected disabilities was granted based 
on difference of opinion pursuant to 38 C.F.R. § 3.105(b).  
For decisions based upon difference of opinion pursuant to 
38 C.F.R. § 3.105(b), as to decisions not final prior to 
receipt of an application for reconsideration or to reopen or 
prior to reconsideration on VA initiative, the effective date 
shall be the date from which benefits would have been payable 
if the former decision had been favorable.  38 C.F.R. 
§ 3.400(h)(1) (1998).

For increases in disability compensation, the effective date 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred if 
a claim is received within one year from such date, otherwise 
the effective date shall be the date of receipt of the claim.  
38 C.F.R. § 3.400(o)(2) (1998).

The Board again notes that the veteran had previously 
established entitlement to a total disability rating for 
compensation purposes based on individual unemployability by 
reason of service-connected disabilities from March 1974 to 
November 1982.  However, that entitlement was terminated 
based upon improvement in the veteran's condition.

Here, the Board must determine when the evidence first shows 
a factually ascertainable increase in disability in order to 
determine the proper effective date. Total disability ratings 
for compensation may be assigned, where the schedular rating 
is less than total, when the disabled person is, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities:  provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  For the 
above purpose of one 60 percent disability, or one 40 percent 
disability in combination, the following will be considered 
as one disability:  (1) disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) disabilities 
resulting from common etiology or a single accident, (3) 
disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular-renal, 
neuropsychiatric, (4) multiple injuries incurred in action, 
or (5) multiple disabilities incurred as a prisoner of war.  
It is provided further that the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the veteran 
unemployable.  38 C.F.R. § 4.16(a) (1998).

Prior to September 9, 1996, the veteran had established 
entitlement to service connection for a back disability which 
was evaluated as 40 percent disabling.  Effective September 
9, 1996, the veteran established service connection for a 
mental disorder, evaluated as 50 percent disabling.  Thus, 
the veteran established entitlement to a 70 percent combined 
disability rating effective September 9, 1996.

The Board notes that prior to September 9, 1996, the veteran 
did not meet the percentage criteria of 38 C.F.R. § 4.16(a).  
However, it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, rating boards should 
submit to the Director, Compensation and Pension Service, for 
extra-schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
§ 4.16(a).  The rating board will include a full statement as 
to the veteran's service-connected disabilities, employment 
history, educational and vocational attainment and all other 
factors having a bearing on the issue.  38 C.F.R. § 4.16(b) 
(1998).

However, the Board finds that prior to September 9, 1996, and 
subsequent to the January 1984 Board decision which denied 
entitlement to a total disability rating for compensation 
purposes based on individual unemployability by reason of 
service-connected disabilities, the evidence does not show 
that the veteran was unable to secure or follow a 
substantially gainful occupation solely to his service-
connected back disability, other than during a period of 
convalescence from August 1987 to February 1988, following a 
surgery, during which the veteran was assigned a temporary 
total rating.

The Board finds that the date on which it was first factually 
ascertainable that the veteran was unable to secure or follow 
a substantially gainful occupation was September 9, 1996, the 
date on which the veteran established entitlement to service 
connection for a mental disorder, secondary to his service-
connected back disorder.  While he did not meet the 
percentage criteria of 38 C.F.R. § 4.16(a) prior to September 
9, 1996, he did meet the percentage criteria on that date.  
Furthermore, the evidence tends to show that his service-
connected back disability, in conjunction with his mental 
disorder precluded his securing or following a substantially 
gainful occupation.

The Board also notes that the veteran submitted a VA Form 21-
8940, Veteran's Application for Increased Compensation Based 
on Unemployability, which was received by VA on September 9, 
1996.  In that form, the veteran indicated that he was 
employed from January 1988 to May 1994 as a security guard, 
and from May 1995 to August 1995 as a security guard.  In 
that form, the veteran indicated that he had last worked on 
August 25, 1995.  The Board finds that the date of receipt of 
that form is the date of the veteran's claim of entitlement 
to a total disability rating for compensation purposes based 
on individual unemployability by reason of service-connected 
disabilities.

Therefore, the Board finds that the date of the receipt of 
the veteran's claim and the date that an increase was first 
factually ascertainable are the same, September 9, 1996.  
While the veteran may have last worked in August 1995, he had 
not established entitlement to service connection for the 
mental disorder which, combined with his service-connected 
back disability, has resulted in his individual 
unemployability.  Therefore, the Board finds that date, the 
date as of which the veteran had established service 
connection for the mental disorder, to be the appropriate 
effective date.

As the increase was first factually ascertainable on 
September 9, 1996, the Board finds that to be the appropriate 
effective date.  The Board notes that there is no 
communication of record in the year preceding the factually 
ascertainable increase which could be considered a claim, 
either formal or informal, for a total disability rating for 
compensation purposes based on individual unemployability by 
reason of service-connected disabilities.

Accordingly, the Board finds that the criteria for 
entitlement to an effective date earlier than September 9, 
1996, for the grant of entitlement to a total disability 
rating for compensation purposes based on individual 
unemployability by reason of service-connected disabilities 
are not met and the veteran's claim therefor is denied.  
38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. § 3.400 
(1998).


ORDER

Entitlement to an effective date earlier than September 9, 
1996, for the grant of entitlement to service connection for 
a mood disorder with depressive and anxiety symptoms is 
denied.  Entitlement to an effective date earlier than 
September 9, 1996, for the grant of entitlement to a total 
disability rating for compensation purposes based on 
individual unemployability by reason of service-connected 
disabilities is denied.  This appeal is denied in its 
entirety.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 

